Citation Nr: 0830399	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for status post left total 
knee replacement, currently evaluated as 30 percent 
disabling, for the period from May 1, 1998, to include 
entitlement to a separate evaluation for instability of the 
left knee under Diagnostic Code 5257.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1984.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision, the RO 
continued a 30 percent rating for status post left total knee 
replacement, for the period from May 1, 1998.  The veteran 
has perfected his appeal with regard to the disability rating 
assigned for that time period.

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in September 1999.  However, the 
veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for 
such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 
(2007).

In March 2000 and November 2000, the Board remanded this case 
to the RO for further development.

In a March 2003 decision, the Board denied entitlement to an 
increased evaluation for status post left total knee 
replacement, for the period from May 1, 1998.

In an October 2005 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's March 2003 decision with respect to the issue of 
entitlement to an increased evaluation for status post left 
total knee replacement, for the period from May 1, 1998.  

In August 2006 and January 2008, the Board once again 
remanded this case to the RO for further development.



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  From May 1, 1998, the veteran's left knee disability is 
characterized by status post left total knee replacement and 
results in limited and painful motion of the left leg.

3.  From May 1, 1998, through May 7, 2000, the veteran's left 
knee disability is characterized by status post left total 
knee replacement and results in slight instability of the 
left knee.

4.  Since May 8, 2000, the evidence of record shows that the 
veteran demonstrated stability of left knee.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 30 
percent for status post left total knee replacement, for the 
period from May 1, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2007).

2.  The criteria for a separate 10 percent disability rating 
for slight instability of the left knee status post left 
total knee replacement, for the period from May 1, 1998, to 
May 7, 2000, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(2007); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); Esteban 
v. Brown, 6 Vet. App. 259 (1994).

3.  The criteria for a separate compensable disability for 
instability of the left knee status post left total knee 
replacement, for the period from May 8, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (2007); VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 
259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  VCAA notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

A review of the record reveals that the veteran received VCAA 
notice in August 2006 and March 2008.  Thus, he was not 
provided notice of the VCAA prior to the adjudication of his 
claim in the March 1998 rating decision at issue.  The Board 
notes, however, that this would have been both a practical 
and a legal impossibility, because the VCAA was not enacted 
until November 2000.  Furthermore, the Board finds that any 
defect with respect to the timing of the VCAA notice letters 
constituted harmless error in this case.  The August 2006 and 
March 2008 VCAA letters summarized the evidence needed to 
substantiate the veteran's claim and VA's duty to assist.  
They also specified the evidence that the veteran was 
expected to provide, including the information needed to 
obtain both his private and VA medical treatment records.  In 
this way, the VCAA letters clearly satisfied the three 
"elements" of the notice requirement.  The veteran was given 
every opportunity to submit evidence and argument in support 
of his increased rating claim, and to respond to the VCAA 
notices.  In September 2007 and May 2008, a Supplemental 
Statement of the Case subsequently readjudicated the appeal, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial.  All of these factors combine to demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.  
Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
August 2006, January 2007, and March 2008, pertaining to the 
downstream disability rating and effective date elements of 
his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the veteran received adequate Vazquez-
Flores notice in March 2008.  Specifically, this notice 
letter informed the veteran that, in order to support his 
claim for an increased rating, the evidence must show that 
his left knee disability has gotten worse, and the letter 
specified examples of evidence that the veteran should submit 
to show such worsening, including statements from employers 
regarding how his disability affects his ability to work, and 
statements from people who have witnessed how his disability 
symptoms affect him (presumably in daily life).  (Emphasis 
added).  The March 2008 letter also explained the assignment 
of disability ratings based upon the diagnostic codes found 
in 38 C.F.R., Part 4.  Finally, the March 2008 letter 
provided numerous examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  (The Board notes that the second "element" of 
the Vazquez-Flores notice requirement does not apply in this 
case, because the criteria for a higher rating under the 
diagnostic code which the veteran's left knee disability is 
rated can indeed be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of that 
disability and the effect of that worsening on his employment 
and daily life.)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue remaining on appeal has 
been identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, private 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
See Esteban v. Brown, 6 Vet. App. at 261.

Specific rating criteria

For the period from May 1, 1998, the veteran's status post 
left total knee replacement has been rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for service-connected knee 
disability, a 100 percent rating is assigned.  Thereafter, a 
60 percent rating is assigned when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; or, a minimum 30 percent rating is 
assigned when there are intermediate degrees of residual 
weakness, pain, or limitation of motion.  (These intermediate 
residuals are to be rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, or 5262.)  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a higher 40 percent rating is 
assigned for ankylosis of the knee in flexion between 10 and 
20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5261, a higher 40 percent rating is 
assigned when leg extension is limited to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a higher 40 percent rating is 
assigned when there is nonunion of the tibia and fibula with 
loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Analysis

After a review of the medical evidence, the Board finds that: 
(1) the veteran's status post left total knee replacement 
does not warrant an evaluation in excess of 30 percent, for 
the period from May 1, 1998; and (2) the veteran is not 
entitled to a separate evaluation for instability of the left 
knee under Diagnostic Code 5257.  The pertinent medical 
evidence of record consists of VA examination reports from 
September 1998, May 2000, March 2007, and April 2008, as well 
as private treatment records dated in September 1998, October 
1998, November 1998, March 1999, and April 2001.

At his September 1998 VA examination, the veteran presented 
with complaints of left knee pain and intermittent swelling.  
He reported problems with getting in and out of a vehicle as 
well as with walking on stairs, and he stated that he used a 
single point cane for walking on occasion.  However, he was 
able to work full-time as a finish carpenter, which involved 
mainly standing.  Upon examination, moderate effusion was 
present in the left knee.  It was noted that the veteran 
could extend his left knee to neutral, but could flex it to 
only approximately 85 degrees.  There was pain with palpation 
over the lateral aspect of the left knee and minor 
instability to interior drawer varus.

A September 1998 private treatment record noted that the 
veteran had increased left knee pain, with significant joint 
effusion present; range of motion was limited in flexion 
secondary to pain at approximately 90 degrees.  An October 
1998 private treatment record showed that the veteran still 
had pain in his left knee, but it had improved with less 
swelling, mild effusion, and flexion to about 90 degrees.  A 
November 1998 private treatment record noted that the 
veteran's left knee was swollen and that he was "overdoing 
it" at work.

A March 1999 private treatment record noted that the veteran 
had excellent motion in his knee (presumably the left knee) 
and mild effusion.

At his May 2000 VA examination, the veteran reported pain, 
swelling, and stiffness in his left knee and difficulty 
walking.  He claimed that he could not walk more than a city 
block without pain in his left knee, and he could not kneel 
or squat with the left knee.  However, flare-ups were 
reported to be much less intense, though they still occurred 
occasionally, at two to three times per week.  Upon 
examination, there was a moderate effusion of the left knee.  
Anterior, posterior, medial and lateral stability were 
moderate.  The examiner commented that the veteran exhibited 
normal range of motion for a veteran with a knee replacement.  
It was noted that this examination was conducted during a 
period of quiescent symptomatology.  The veteran claimed 
flare-ups with varying frequency, and the examiner 
acknowledged that symptoms during such flare-ups could 
significantly alter the physical findings of this 
examination.  An addendum to this May 2000 VA examination 
noted that the veteran's range of motion in his left knee 
measured 95 degrees of flexion and 0 degrees of extension.

An April 2001 private treatment record noted that the veteran 
had excellent motion in his knee (presumably the left knee) 
but that he did get swelling and sharp pains in that knee, 
and decreased strength was reported.  It was also noted that 
the veteran was active, working and playing golf.

At his March 2007 VA examination, the veteran's claims file 
was reviewed.  He complained of pain in his left knee, 
described as being less intense than before his surgery, but 
feeling stiff and sore.  The veteran did not use any 
assistive devices and stated that he could walk more than a 
city block on a "good day," but that his walking 
limitations were more severe if he was having a "flare-up 
day."  He reported functional limitations in the form of 
some difficulty with lifting, pushing, pulling, and walking 
on stairs.  He also stated that standing caused knee pain, 
that he avoided kneeling, squatting, and stooping, and that 
sitting and traveling in a car caused his knee to stiffen up.  
The veteran reported that he had flare-ups of his left knee 
about every two to three weeks, but denied any incapacitating 
episodes over the past year and any associated constitutional 
symptoms associated with the knee.  Upon examination, mild 
effusion of the left knee was noted.  Stability of the knee 
was fair in the medial-lateral plane and good in the 
anterior-posterior plane.  Range of motion of the left knee 
measured 95 degrees of flexion and 0 degrees of extension.  
After repetitive flexion and extension activity, testing for 
pain, weakness, and fatigability showed no change in range of 
motion or pain pattern as compared to how it was described 
prior to such activity.

At his April 2008 VA examination, the veteran's claims file 
was reviewed.  He complained of stiffness in his left knee 
with loss of motion and stated that he had flare-ups of this 
knee of varying degree and frequency.  It was noted that x-
rays taken by a private doctor in April 2008 showed some 
fragmentation of the veteran's lateral patella on the sunrise 
view.  The veteran was using elastic sleeves over his knees 
and had significant limitations on walking, to include being 
able to walk less than a city block.  His functional 
limitations, as reported, were noted to be fairly severe, 
including: inability to kneel, squat, or stoop; very limited 
standing; inability to do any lifting, pushing, or pulling if 
he had to stress his knees; trouble sitting and traveling in 
a car; and inability to manage stairs.  The veteran also 
reported daily flare-ups of his left knee pain and stated 
that his knees tended to buckle on occasion.  Upon 
examination, there was no effusion of the left knee, but 
there was pain on palpation on the lateral border of the 
patella in its entirety.  There was no instability of the 
left knee upon stress examination.  Range of motion of the 
left knee measured 80 degrees of flexion and 0 degrees of 
extension.

Based on the foregoing, the Board concludes that the 
veteran's status post left total knee replacement does not 
warrant an evaluation in excess of 30 percent, for the period 
from May 1, 1998, based on the pertinent medical evidence 
outlined above, which shows symptoms productive of no more 
than intermediate degrees of residual pain, limitation of 
motion, and weakness for the veteran's left knee disability.  
In the absence of chronic residuals consisting of severe 
painful motion or weakness in the affected extremity, there 
is no schedular basis for an evaluation in excess of 30 
percent under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  In addition, because the veteran's 
knee disability has not been manifested by ankylosis, limited 
extension, or nonunion of tibia and fibula, there is no 
schedular basis for an evaluation under Diagnostic Codes 
5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261 and 5262.

As stated above, there is a general rule against the 
"pyramiding" of benefits.  See 38 C.F.R. § 4.14; see also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the 
Board acknowledges that a veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994).  VA's General Counsel has held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, 
respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
In VAOPGCPREC 9-98, 63 Fed. Reg. 56703 (1998), the VA General 
Counsel further explained that, to warrant a separate rating, 
the limitation of motion need not be compensable under 
Diagnostic Code 5260 or 5261; rather, such limited motion 
must at least meet the criteria for a 0 percent rating.  More 
recently, the VA General Counsel held that a separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  
Since the veteran's left knee has not been manifested by 
flexion limited to 60 degrees or less, there is no basis for 
a separate rating under Diagnostic Code 5260.

Therefore, the Board has considered the assignment of a 
separate evaluation for the veteran's left knee disability 
under Diagnostic Code 5257, pertaining to other impairment of 
the knee.  Under Diagnostic Code 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated as 30 
percent when severe, 20 percent when moderate, and 10 percent 
when slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
However, the pertinent medical evidence of record (as 
outlined above) demonstrates that the veteran's left knee 
disability has not been productive of recurrent subluxation.  
With regard to lateral instability, the Board acknowledges 
that the September 1998 VA examination showed minor 
instability to interior drawer varus of the left knee.  
However, the rest of the pertinent medical evidence 
demonstrated that the veteran's left knee was stable: the May 
8, 2000, VA examination showed that anterior, posterior, 
medial and lateral stability were moderate; the March 2007 VA 
examination showed that stability was fair in the medial-
lateral plane and good in the anterior-posterior plane; and 
the April 2008 VA examination showed that there was no 
instability upon stress examination.  Therefore, the Board 
concludes that the minor instability shown by the September 
1998 VA examination does constitute additional slight lateral 
instability of left knee and thus warrants a separate 
disability rating under Diagnostic Code 5257, at least for 
the period from May 1, 1998, through May 7, 2000.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's left 
knee disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complained on numerous occasions of residual pain and 
flare-ups in his left knee, the clinical findings of record 
do not reflect impairment that warrants a higher rating for 
his disability for the period from May 1, 1998.  At his March 
2007 VA examination, after repetitive flexion and extension 
activity, testing for pain, weakness, and fatigability showed 
no change in range of motion or pain pattern as compared to 
how it was described prior to such activity.  After a 
thorough review of the veteran's claims file, the Board 
concludes that the 30 percent rating assigned adequately 
compensates the veteran for his left knee disability, because 
the 30 percent rating already accounts for his functional 
limitations in light of the residual pain and limitation of 
motion that he has experienced.  See Deluca, supra.; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5055.  Therefore, the 
Board holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that an evaluation in excess of 30 percent 
for status post left total knee replacement, for the period 
from May 1, 1998, is not warranted; that a separate 10 
percent evaluation for slight instability of the left knee 
under Diagnostic Code 5257, is warranted from May 1, 1998, to 
May 7, 2000; and that a separate compensable evaluation for 
instability of the left knee under Diagnostic Code 5257 is 
not warranted from May 8, 2000.




ORDER

Entitlement to an increased rating for status post left total 
knee replacement, currently evaluated as 30 percent 
disabling, for the period from May 1, 1998, is denied.

Entitlement to a separate 10 percent disability for slight 
instability of the left knee status post left total knee 
replacement, for the period from May 1, 1998, through May 7, 
2000, is granted; subject to the provisions governing the 
award of monetary benefits.

Entitlement to a separate compensable disability for 
instability of the left knee status post left total knee 
replacement, from May 8, 2000, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


